     Case 0:19-cr-60109-RAR Document 18 Entered on FLSD Docket 06/11/2019 Page 1 of 5
l.




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 19-60109-CR-RAR

        UNITED STATES OF AMERICA

        v.

        JOHN JOSEPH KLESS,

                                       Defendant.



                                             FACTUAL PROFFER


               Had the United States proceeded to trial, the government would have proven beyond a

        reasonable doubt that as alleged in Count 1, on or about April 16, 2019, in Broward County, in the

        Southern District of Florida, and elsewhere, the defendant, JOHN JOSEPH KLESS, did knowingly

        transmit in interstate and foreign commerce a communication containing any threat to injure the

        person of another, that is, U.S. Congressman Eric Swalwell, with the intent to communicate a

        threat and with the knowledge that it would be viewed as a threat, in violation of Title 18, United

        States Code, Section 87S(c).

               In the instant case, on April 16, 2019, an unknown male caller, later identified as JOHN

        JOSEPl:~_ KLESS,   called the Washington, D.C. Offices of a U.S. Congressman from California, a

        U.S. Congresswoman from Michigan, and a U.S. Senator from New Jersey, from phone number

        954-326-0611, and threatened to kill them. Specifically, on April 16, 2019, at approximately 7:00

        a.m. EDT, KLESS called U.S. Congressman Eric Swalwell from California and left the following

        voicemail:




                                                         1
    Case 0:19-cr-60109-RAR Document 18 Entered on FLSD Docket 06/11/2019 Page 2 of 5
!




              "Fuck you, Eric cocksucker. Why don't you go suck your daddy's dead dick, you
              fucking piece of shit. The day you come after our guns, motherfucker, is the day
              you'll be dead. Along with everybody in the fucking government, motherfucker.
              You want war bitch?-Keep talking like that. Have all you fucking stupid ass
              Democrats keep talking like that shit too. Same with that towel head Taliban
              fucking whore. Y'all motherfuckers don't give a fuck about 9/11, or all the illegals
              coming in, or all the niggers on fucking welfare, but all you fucking care about is
              taking guns, bitch you're gonna fucking pay for that shit, nigger. You're gonna die,
              don't wanna, don't do that shit, boy. You'll be your death bed motherfucker, along
              with all the rest of you Democrats. So if you want death, keep that shit up,
              motherfucker. Keep talking that shit, because the American people are gonna
              fucking war. We're gonna fucking war in this country. You motherfuckers are
              gonna pay for it all, with your fucking blood, bitch. Fuck off and have a shitty day
              you cocksucking fucking motherfucker, you. Eat shit Democrat shit. Communist
              fuck bag. Go suck your daddy's dead dick."

              On April 16, 2019, at approximately 7:09 a.m. EDT, KLESS called U.S. Congresswoman

       Rashida Tlaib from Michigan and left the following voicemail:


              "Hey Taliban. You got fucking nerve, bitch. Tell your Taliban friend to shut the
              fuck up about 9/11, this ain't Trump's fault, bitch, it's all your people's fault.
              You 're the motherfuckers who drove the planes into the buildings, bitch. Fuck you.
              You won't fucking tell Americans what to say and you definitely don't tell our
              president, Donald Trump, what to say, whore. It was your Taliban bitch, who
              fucking opened up her fucking towel head mouth about 'some people did it.' You
              know what, she's lucky she's just getting death threats bitch. So are you. Alright?
              You're lucky they're just threats. Motherfucker. 'Cuz the day when the bell tolls,
              whore, and this country comes to a war, there will be no more threats. Your life
              will be on the fucking line. All of you. So. There's people like me out there, millions
              and millions of us who hate you motherfuckers, man, for what you done on 9/11, I
              blame all, of you, because all of you had a fucking part in on it. Fuck off, you towel
              head whore, and go suck fucking Obama's AIDS dick. That's another towel head
              motherfucking nigger right there, just like you. You're shit. And you'll be shit.
              You're an abomination, just like faggots, motherfucker. Fuck off bitch, Shut your
              fucking mouth. No one wants to fucking hear you or that other little whore. I'd like
              to take that bitch and throw her right off the Empire State Building, that fucking
              whore. Tell her to shut her fucking mouth, you fucking fuck her all the time
              probably. So, tell her to shut the fuck up, alright? From one towel head to another.
              You stanking, fucking smelly fucking bitch. Fuck off. I wish all of you the worst.




                                                        2
Case 0:19-cr-60109-RAR Document 18 Entered on FLSD Docket 06/11/2019 Page 3 of 5




          You can go fuck off in life. Fuck you and fuck Mohammed too. You bitch fucking
          cunt."

          On April 16, 2019, at approximately 7:30 a.m. EDT, KLESS called U.S. Senator Corey

   Booker from New Jersey and left the following voicemail:


          "Yeah I got a comment for you, you stupid fucking nigger. Do you think that if
          Trump, who's the bad guy here ... After that fucking Taliban bitch said that shit
          about 9/11? Just some people did it. Maybe some niggers got did it you fucking
          monkey. You're a fucking disgrace. We need to kill all you motherfuckers man,
          every fucking one of you man. You're a bunch of shit. You fucking stick us on a
          fucking terrorist you bitch. And more terrorism fucking happened, during Obama
          you dumb fucking monkey. You're a fucking head monkey. During Trump, one
          motherfucker dies over what? A fucking white dude jumping in a car and running
          some fucking people over in fucking Charlottesville, one fucking person. You
          dumb fucking nigger. Shut the fuck up. Shut up about 9111 and shut the
          (unintelligible) and tell that motherfucking towel head to shut the fuck up. We're
          going to have a war in this country motherfuckers. You're going to be the
          motherfuckers that pay. Don't you worry, you government officials, will be in the
          graves where you fucking belong. And all you black motherfuckers want to join
          these fucking Muslims, go right ahead. We'll fucking dwindle your fucking
          numbers down too. Fuck off asshole, shut your fucking mouth. Tell your fucking
          colleague with the towel on her head to shut the fuck up about 9/11. You fucking
          monkey."

          Based upon the threatening nature of the phone calls, combined with the fact that U.S.

   Congresswoman Rashida Tlaib was due to speak in Florida between April 20-21, 2019, agents

   submitted an exigent request for subscriber information for wireless account 954-326-0611 to

   include current location, call detail records, and continuous location updates (pings). Records

   thereafter revealed that the account was subscribed to Kim Kless with a billing address of 8030

   N.W. 961h Terrace, Apt. 211, Tamarac, Florida, 33321, as well as the current GPS coordinates of

   the wireless account, which returned to the vicinity of the Tamarac, Florida address. Outgoing

   call detail records provided additionally confirmed calls from 954-326-0611 to the Washington,




                                                  3
,,.   . .Case 0:19-cr-60109-RAR       Document 18 Entered on FLSD Docket 06/11/2019 Page 4 of 5




           D.C. offices of the U.S. Congressman Swalwell from California (202-225-5065), U.S.

           Congresswoman Tlaib from Michigan (202-225-5126), and U.S. Senator Booker from New Jersey

           (202-224-3224).

                   Furthermore, agents reviewed the "ping" GPS coordinates returned, which revealed that

            between April 16, 2019 at approximately 6:48pm to approximately 6:48am on April 17, 2019, the

            target cell phone was located w.ithin a building at 8030 N.W. 96th Terrace, Tamarac, Florida,

            33321. Thereafter, on April 17, 2019 from approximately 7:17am to approximately 5:18pm, the

           target cell phone was located at Al Hendrickson Toyota, 5201 West Sample Road, Coconut Creek,

            FL 33073. Agents reviewed the website for Al Hendrickson Toyota and learned that John KLESS

            was listed as a Toyota trained ASE certified auto technician employed at the dealership.

                   On April 18, 2019, a Complaint was issued by the Honorable Barry S. Seltzer charging

            KLESS with one count of the Interstate Transmission of Threats, in violation of Title 18, United

            States Code, Section 875(c). The next day, on April 19, 2019, agents with the U.S. Capitol Police

            executed an arrest warrant for KLESS and a search warrant for his residence. During his arrest,

            he was found in possession of a loaded handgun in a backpack, and a rifle, an AR-15, and hundreds

            of rounds of ammunition that were located in an open gun safe from within his residence. All

            weapons were legally possessed and possessed a valid State of Florida CCF permit. His cell phone,

            believed to be utilized in the threats, was also seized. Thereafter, during a post-Miranda audio

            recorded statement in a vehicle at the arrest scene, KLESS admitted to making the phone calls,

            and later, in another recorded interview, this time at the BSO substation in Tamarac, FL, KLESS




                                                            4
,,   . Case 0:19-cr-60109-RAR
      ....
                                      Document 18 Entered on FLSD Docket 06/11/2019 Page 5 of 5




                    admitted to calling "a bunch" of members of Congress and stated he would use Google to

             find their numbers.


                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED s:~TEStl~RNEY

                    Date: - - - -                 By: _ _ _ _     fl{~~~---~-----
                                                      MARC S. ANTON
                                                      ASSISTANT U.S. ATTORNEY


                    Date:   di/bl
                    Date:#




                                                           5
